Citation Nr: 1615067	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for dental malocclusion.

2.  Entitlement to service connection for sleep apnea, to include as secondary to dental malocclusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to March 1996.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the current appellate claims.

In May 2014 and again in August 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Dental malocclusion existed prior to service and was asymptomatic at entry into service.  

2.  The preexisting dental malocclusion did not increase in severity beyond a normal progression during service; to the extent that it is a congenital defect, no superimposed disease or injury occurred during military service.  

3.  Sleep apnea did not manifest in service and is not attributable to service.

4.  Sleep apnea is unrelated (causation or aggravation) to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  Dental malocclusion clearly and unmistakably preexisted service and was not aggravated by service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1111, 1110, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015); VAOPGCPREC 82-90.

2.  Sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May 2014 and again in August 2015.  There was substantial compliance with the remand directives.  In that regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  To that end, additional evidence was requested, the Veteran was afforded VA dental examination and the claims were readjudicated in the January 2016 Supplemental Statement of the Case (SSOC).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the AOJ issued notice letters, dated in March 2008 and August 2008, to the Appellant.  The letters explained the evidence needed to substantiate the claims for service connection on both direct and secondary bases, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Appellant's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  Inasmuch as the Veteran's service treatment records, to include from his Reserve service, may be incomplete, the RO made a formal finding of such in February 2011.  

Examination was conducted for the dental malocclusion claim; the Board finds that the examination report provides the medical opinion information required to adjudicate the claim and is adequate.  No examinations or nexus opinions are required regarding the claim for service connection of sleep apnea.  In regard to sleep apnea was first manifested after service and the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  This is particularly true in light of the fact that the Veteran argues and his private physician has asserted that his current sleep apnea is due to dental malocclusion, for which service connection is being denied.  The evidence in regard to this claim is adequate.  For these reasons, a remand to provide the Appellant with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to these claims for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

To the extent that the Veteran's service treatment records, to include from his Reserve service, may be incomplete, VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit of the-doubt rule.  See Cuevas v Principi, 3 Vet. App. 542 548 (1992); O'Hare v Derwinski, 1 Vet. App. 365, 367 (1991).  However the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board s obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v Nicholson, 19 Vet. App. 215 217 18 (2005).  (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease.)

A.  Dental Malocclusion

The Veteran's available service treatment records reflect his mouth was clinically evaluated as normal on a November 1988 enlistment examination.  Further, no dental defects were noted on this examination, and his dental condition was found to be acceptable.  Similar findings were noted on a July 1992 enlistment examination.  The Veteran also did not indicate any defects in his mouth on a November 1988 Report of Medical History.  Service dental records dated in March 1989 do note impairment of the Veteran's teeth.  Other records dated in January 1993, November and December 1994 reflect evaluation of a class II malocclusion.  Recommended treatment in 1994 was orthodontics followed by orthognathic surgery, which was not performed because the Veteran was not in a shore billet.  The treating source indicated they would look into getting the Veteran's orders changed.  His January 1996 separation examination noted that his dental defects and diseases were Type II (and included a date in October 1995), Class 3.  A January 2001 service examination for Reserves indicated he was Type 2 and Class II for dental defects or diseases (and included a date in January 1999).

The Veteran's claim for service connection for dental malocclusion, filed in February 2008, was denied by the RO on the basis that it was a congenital or developmental condition that pre-existed service and was not aggravated therein.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Further, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and, if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In view of the above, the Board remanded this matter to determine the nature and etiology of the Veteran's dental malocclusion, to include whether the condition was incurred in service, pre-existed and was aggravated by service, or is "more or less stationary in nature" or instead is "capable of improving or deteriorating."  See VAOPGCPREC 82-90; see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion distinguishes the two classes of congenital disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin, 22 Vet. App. at 394 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).

A report of the December 2015 VA dental examination reflects that the dentist noted the Veteran's reported history, reviewed the claims folder, took X-rays and examined the Veteran.  The diagnosis was unspecified malocclusion.  The examiner opined as follows: 

The veteran has severe dental and skeletal Class II malocclusion. It is not likely that any in-service military activities caused this dental and skeletal malocclusion as the veteran would have entered service with this malocclusion pre-existing. The malformation of the jawbone or misalignment of teeth resulting in the claimed dental malocclusion is a developmental condition that can be caused by factors like genetics or habits like thumb sucking or the use of a pacifier. The dental malocclusion is not likely to have been incurred or been aggravated during service, and the malocclusion is not expected to improve or deteriorate. 

The Board acknowledges that the Appellant's dental malocclusion was not noted at his examination upon entrance to service.  Because the condition was not noted at entry, he is entitled to a presumption of soundness.  However, the presumption of soundness may be rebutted.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004).

Here, each element of the presumption of soundness is rebutted by clear and unmistakable evidence.  The VA examiner observed in December 2015 that this malocclusion was pre-existing, and described it as a developmental condition caused by factors like genetics or habits like thumb sucking or the use of a pacifier.  This opinion is based on a review of the medical record and the examiner's expertise, is well-supported and uncontroverted by other medical opinion evidence.  It is highly probative of whether the condition pre-existed service.  While the Veteran is competent to assert that he did not know he had dental malocclusion at entrance into service, such an assertion is of minimal probative weight in determining whether this condition was actually present at that time in view of the dentist's explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Thus, the Board finds that the VA examiner's conclusions on this point are more probative than the Veteran's lay statements.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  Thus, the Board concludes that the evidence is clear and unmistakable that dental malocclusion pre-existed service. 

The remaining issue is whether VA established by clear and unmistakable evidence that the Appellant's dental malocclusion did not increase in severity during service or that any increase was due to the natural progress of the disease.  Wagner.

In this case, there is clear and unmistakable evidence that the dental malocclusion was not aggravated by service.  The Board finds that there is no competent or reliable evidence that the dental malocclusion increased in severity during service.  The Veteran urged in his February 2008 claim that his teeth were affected by the malocclusion and noted he was never given the opportunity for recommended surgery.  Additionally, his representative argues in February 2016 that that as there were no measurements taken of the dental malocclusion upon enlistment nor upon separation, there is no way to determine whether he had any changes from the time he enlisted in the military to the time he was separated from service.  Here, the Board must disagree, as the well-reasoned and well-supported December 2015 VA examiner's opinion clearly shows that there was no increase in severity when she states that the condition is not likely to have been incurred or aggravated during service and is not expected to improve or deteriorate.  In short, the record establishes that there had been no aggravation, as there is neither actual documentation of an increase in severity in available service treatment records nor medical opinion evidence that such occurred.  

Additionally, the Board notes that the December 2015 examiner observed there could be multiple pre-service developmental causes of the malocclusion, to include genetics or habits like thumb sucking or the use of a pacifier, and added that it was not expected to improve or deteriorate.  To the extent that the malocclusion could arguably be classified as a congenital defect, the examiner did not indicate nor does the evidence suggest any present superimposed disease or injury occurred during military service.  

The Appellant is competent to report that he experienced signs and symptoms of malocclusion during and since his period of active duty.  However, he did not actually articulate any actual problems presented by the condition (other than that it caused sleep apnea, which will be addressed later in this decision).  To the extent that there is argument regarding an increase in severity or aggravation of dental malocclusion (or superimposed disability), during active duty, the medical evidence demonstrates that the Appellant merely experienced a manifestation of dental malocclusion during active duty and the Appellant's condition was not incurred or aggravated by active duty.  This medical evidence is more probative and credible than rather generic statements on the part of the Appellant.  The available service treatment records combined with the VA examiner's December 2015 report constitute clear and unmistakable evidence that there was no aggravation (or superimposed disability). 

Thus, there is clear and unmistakable evidence that the Appellant's dental malocclusion preexisted service and was not aggravated by service.

B.  Sleep Apnea

As previously noted, all of the Veteran's service treatment records may not have been obtained and are unobtainable at present.  Nonetheless, the available records do not show complaints, treatment, or diagnoses related to sleep apnea.  Rather, they include a January 1996 report of medical history at separation denying sleep trouble, as well as a January 1996 report of examination showing no clinical diagnosis or findings of sleep apnea.  Also, a May 1997 entry shows that the Veteran stated he had no injury or illness, "while on AT."  Periodic onboard health screenings are negative for complaints of sleepiness or notations of sleep apnea.  He also denied trouble sleeping and no sleep apnea was noted on examination in January 2001.  Reserve records reflect notations of sleep apnea dating from 2007.  

The Board acknowledges that the Veteran reported that he believes his sleep apnea is due to his dental malocclusion and does not argue that it manifested in service.  See February 2008 Veteran's Statement in Support of Claim.

Records from Muhammad Kashlan, M.D., reflect a diagnosis of obstructive sleep apnea (OSA) syndrome confirmed by polysomnography and multiple sleep latency test in February 2004.  In October 2007, Dr. Kashlan stated that the Veteran should use a dental appliance while on a combat field, as this works in mild to moderate OSA cases such as the Veteran's.  In a February 2008 treatment note, Dr. Kashlan observed that the Veteran reported that the onset of his OSA symptoms was gradual.  The differential diagnosis was severe obstructive sleep apnea syndrome due to severe retrognathia nasal congestion and mild obesity, most of his anatomical problem is related to his jaw structure and position.  This opinion was repeated in a noted dated in January 2010.

The Veteran alleges that his sleep apnea is related to his service, including as secondary to what he believes should be service-connected dental malocclusion.  The weight of the evidence is against the Veteran's claim.  The service treatment records do not show any complaints, treatment, manifestation, or identification of obstructive sleep apnea during service or for many years thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board notes that the Veteran denied sleep problems in his 1996 medical history, and the corresponding examination was negative.  The Board reasonably concludes that the record is complete in this regard inasmuch as the Veteran himself has not urged that he manifested sleep apnea during his active service that ended in March 1996.  The record shows that the sleep apnea was first diagnosed in 2004, many years after separation from service in March 1996.  Neither the Veteran nor any health care provider has urged that the sleep apnea is directly related to service or began in service.  As such, service connection on a direct basis is not warranted.

Rather, the Veteran has maintained, and the record reflects, that his sleep apnea is secondary to his nonservice-connected dental malocclusion.  To the extent that it may be argued that the malocclusion is a congenital defect, since sleep apnea was not present until many years after service, it was not a superimposed disease or injury that occurred during military service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay opinions, including the Veteran's statements, linking the Veteran's sleep apnea to service, the Board finds that the probative value of the general lay assertions are outweighed by the opinion of Dr. Kashlan that the sleep apnea is due to nonservice-connected dental malocclusion.  His opinion is thorough and considered highly probative as to the etiology of the sleep apnea.  

The Board is aware that in March 2006, a doctor recorded the Veteran's report of an inability to keep his eyes open when sitting on a couch.  Reportedly, this had been going on since childhood and was worse over the past 10 years.  Here, we find that the issue of the presumption of soundness is not raised.  There is no clear and unmistakable evidence that sleep apnea preexisted service and there is no reliable evidence that the disorder manifest during service.  As noted by the Court, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

In sum, there is no reliable evidence linking the obstructive sleep apnea to service or to a service-connected disease or injury.  Furthermore, there is no reliable evidence of an increase in disability (aggravation) due to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for dental malocclusion is denied.

Service connection for sleep apnea, to include as secondary to dental malocclusion is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


